Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 6 September 1822
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					My dearest friend.
					Washington 6. September 1822
				
				Yesterday afternoon at four, we performed the last sad offices of mortality to the remains of Mr. Josiah Meigs—It was but the Sunday week before, that happening accidentally to attend the Morning worship at the second Presbyterian Church I had seen him there ordained a Ruling Elder—He was suddenly seized yesterday was a week, immediately after returning early in the morning from Alexandria, where he had passed the Night—He had never been sick before, and from the first attack, had been under a strong impression that he should not recover—I saw him about four hours before he expired, when he had the appearance of being asleep, with no other indication of disease than breathing hard—He is greatly and generally lamented—The more as his widow, an excellent woman is said to be left in straitened circumstancesWe had the same evening before last, an affecting and painful incident at home—Young Briggs, who is with us, upon looking into a Boston Newspaper, saw in it an account of the death of his elder brother, in Rhode Island—A sudden stroke; for he had not even known that his brother was ill—George has invited him with my approbation to remain with us some weeks longer—He is a modest, well behaved young man; reserved and silent in my presence; but these are characters to me among the most prepossessing—I am glad to find him among George’s friends.Your daily journals have been received, with the exception of one day, which brought an enclosed Letter for Mrs Smith under a cover not quite blank. We are delighted to hear of the rapid, and we hope steady convalescence of your brother—So long as Philadelphia continues healthy, I do not urge your return home, though Hariett told me yesterday that it continues remarkably healthy here—Mrs Smith says you speak of returning by the close of the month—I will make Patience, to wait for you till then—Let us know the day when you finally fix upon reaching Baltimore; and I will send Joseph with the Carriage, to be in waiting for you there.I have observed your advice to take no notice of the Newspaper attack of Mr Floyd upon me; but before I received your Letter, I had, as you will have seen very briefly answered him; and have no doubt he will reply. I shall notice him further in my book—He is not mad—In the Cabal against me, Floyd has been a very active personage—He called for the Ghent papers, under the mask of his Bill for the occupation of Columbia river, with the hope and expectation that they would enable him to demolish me—When he found that his blunderbuss had flashed in the pan; that his aim had been discovered, and commented upon, not to his advantage, and that his accomplice, Russell, was in the mire, he came out-upon me, on a new trick, pretending that I had wronged him, by stating that his Call for Russell’s Letter had been suggested to him by Russell himself—His main objects now are to continue his assault upon me and to come in aid of Russell—And he was instigated to this publication by the Richmond Enquirer, a paper, by and through which a gang of intriguers there govern the State of Virginia, and give the tone to her influence throughout the Union. There was a paragraph in that paper some weeks since, when they saw Russell was going down, spurring Floyd to come out and in publishing my answers to him, they have added an insidious remark to give him his cue for a reply—The Richmond Enquirer and its inspirers, Floyd, and Russell, are in this affair all subservient to others, yet behind the curtain—Floyd now wishes to be understood as disavowing any intention of attacking me by his Call for the Ghent papers, that he may have the advantage of fighting under neutral Colours—This I shall not allow—I well know with what disadvantage I am continuing-alone, against a pack, and with the minds of half the Nation prepossessed against me, before the explosion, by seven years of undermining—How I shall come out of it, God only knows, and upon him alone I rely—At every step I take, I want a friendly adviser; and have had none but you—The book, will form a critical point in the controversy and most probably will bring out new combatants—Hitherto the Public had seen in this affair only Russell, and me—I have plucked the mask from him—Mr Floyd has now made himself a party to the strife and I will pluck the mask from him. Perhaps I may shew glimpses of yet another face; and how that will be taken is yet to be seen—The first mover  of the whole machine has not yet been disclosed to the public eye—I shall dare him out in my book, and if he comes you have seen only the first Act of the mellow–drama. Now do not dissuade or discourage me—nor be discouraged for me yourself—The imposthume must be probed to the bottom whatever may be its discharge—Be assured I have had from the first production of Russell’s Letter, besides this no other alternative than that of sinking a passive victim, to as base an intrigue as ever was plotted, against a public man—Adieu! take special care not to mislay this Letter—Burn it, or keep it so that it may not fall into the hands of the Philistines—or reach any of those friends of mine, whom you liken to the autumnal Evenings of this climate—Ever affectionately your’s
				
					A.
				
				
			